STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                       UNPUBLISHED
In re DAVIS, Minor.                                                    December 15, 2016

                                                                       No. 332799
                                                                       Oakland Circuit Court
                                                                       Family Division
                                                                       LC No. 2013-812499-NA


Before: SAAD, P.J., and METER and MURRAY, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating his parental rights to a
minor child pursuant to MCL 712A.19b(3)(c)(ii) (conditions other than those leading to
adjudication continue to exist) and MCL 712A.19b(3)(g) (lack of proper care or custody). We
affirm.

        Respondent first argues that the trial court could not terminate his parental rights because
he has a constitutionally protected interest in the care and custody of his child. Respondent
failed to preserve this argument by raising it below, so our review is for plain error affecting
substantial rights. In re TK, 306 Mich App 698, 703; 859 NW2d 208 (2014).

        “The fundamental liberty interest of natural parents in the care, custody, and management
of their child does not evaporate simply because they have not been model parents or have lost
temporary custody of their child to the State.” Santosky v Kramer, 455 US 745, 753; 102 S Ct
1388; 71 L Ed 2d 599 (1982). “When the State moves to destroy weakened familial bonds, it
must provide the parents with fundamentally fair procedures.” Id. at 753-754. However, once
the petitioner presents clear and convincing evidence that persuades the court that at least one
statutory ground to terminate parental rights exists, “the liberty interest of the parent no longer
includes the right to custody and control of the children.” In re Trejo, 462 Mich 341, 355; 612
NW2d 407 (2000), superseded in part on other grounds as stated by In re Moss, 301 Mich App
76, 83; 836 NW2d 182 (2013). “Once at least one ground for termination is proven[,] . . . the
parent’s interest in the companionship, care, and custody of the child gives way to the state’s
interest in the child’s protection.” Id. at 356. If the court finds that there are both grounds to
terminate parental rights and that termination is in the child’s best interests, “the court shall order
termination of parental rights and order that additional efforts for reunification of the child with
the parent not be made.” MCL 712A.19b(5) (emphasis added).



                                                 -1-
        Respondent’s argument implies that his constitutional right to the care and custody of his
child is absolute. This is simply not the case; “[a] parent’s right to control the custody and care
of [his] children is not absolute, as the state has a legitimate interest in protecting the moral,
emotional, mental, and physical welfare of the minor and in some circumstances neglectful
parents may be separated from their children.” In re Sanders, 495 Mich 394, 409-410; 852
NW2d 524 (2014) (quotation marks and citations omitted). Because petitioner presented clear
and convincing evidence that at least one statutory ground to terminate parental rights existed (a
fact that respondent does not even contest on appeal), “the liberty interest of [respondent] no
longer includes the right to custody and control of the child[].” In re Trejo, 462 Mich at 355.
Thus, respondent’s argument is meritless.

       Next, respondent argues that petitioner did not make reasonable efforts to reunite him
with his child. “Generally, when a child is removed from the parents’ custody, the petitioner is
required to make reasonable efforts to rectify the conditions that caused the child’s removal by
adopting a service plan.” In re HRC, 286 Mich App 444, 462; 781 NW2d 105 (2009).
“Reasonable efforts to reunify the child and family must be made in all cases” except those
involving certain aggravated circumstances. MCL 712A.19a(2); see also In re Mason, 486 Mich
142, 152; 782 NW2d 747 (2010).

        Respondent argues that petitioner should have assisted him in finding a larger home.
However, a caseworker at the termination hearing testified that respondent’s housing was
appropriate. Respondent’s housing only became an issue at the best-interests hearing when the
same caseworker reported that respondent had discarded all of his furniture. The transcript
indicates that the caseworker’s main concern was related to the lack of furnishings and not to the
size of respondent’s apartment. The caseworker explained that respondent used to be able to
sleep on a couch in the living room (presumably leaving the bedroom for the child), but the
caseworker stated that “there is no more couch.” Admittedly, the referee referred to the “one
bedroom apartment” in the best-interests report, but given the caseworker’s testimony that
respondent’s housing had been appropriate before he discarded his couch, we simply cannot
agree with respondent that petitioner should have assisted him in finding a larger home. In
addition, even if respondent had had a larger home, we cannot find that this would have affected
the outcome of this case, given the other issues present.

        Respondent also asserts that he had transportation issues and petitioner should have
provided him with more assistance aside from giving him bus tickets. However, respondent fails
to provide support for his assertion that the failure to provide transportation assistance other than
bus tickets constitutes a failure to provide adequate services, either generally or under the
circumstances of this case. There was testimony that respondent had a knee problem, but
respondent does not cite this as a reason why providing him with bus tickets was inadequate. In
addition, respondent states that petitioner provided no in-home services, but he fails to indicate
what those services should have been. An appellant cannot “assert an error and then leave it up
to this Court to discover and rationalize the basis for his claims, or unravel and elaborate for him
his arguments, and then search for authority either to sustain or reject his position.” Mitcham v
City of Detroit, 355 Mich 182, 203; 94 NW2d 388 (1959).

       Respondent also argues that although a major issue in the case was substance abuse, the
court “failed to consider that [respondent] completed a substance abuse evaluation, and was

                                                -2-
generally drug free.” Firstly, we note that a counselor testified that the workers at the drug
treatment center respondent attended were “looking for him to be coming in less than daily” for
methadone treatment. The record also includes evidence of alcohol use by respondent, despite
his having been told by the court to abstain from alcohol. In any event, respondent simply does
not argue on appeal that petitioner failed to provide adequate reunification services by failing to
refer him for a substance abuse evaluation or substance abuse counseling and does not make an
appellate argument against the findings regarding statutory grounds or best interests. His
briefing is inadequate. Mitcham, 355 Mich at 203.

        Respondent also argues that the court improperly considered the two-year period that the
child was in foster care. This issue is “not properly presented for review because it is not within
the scope of the questions presented.” People v Albers, 258 Mich App 578, 584; 672 NW2d 336
(2003). Respondent’s questions presented for appeal are: (1) “Does appellant . . . have a
constitutional right to parent his child?” and (2) “Did the trial court err in finding that reasonable
efforts had been made by [petitioner] to [reunite] the family?” In any event, the reference to
foster care in the referee’s report was not improper; the referee was emphasizing the long period
respondent had had to try to address his issues.

       Affirmed.



                                                              /s/ Henry William Saad
                                                              /s/ Patrick M. Meter
                                                              /s/ Christopher M. Murray




                                                 -3-